Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office Action is a response to Applicant’s Amendment and Remarks filed July 8, 2022.  
Claims 3, 4 and 7 have been canceled.  New claims 13-15 are acknowledged.
Claims 1, 2, 5, 6 and 8-15 are pending in the instant application.


Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed July 8, 2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.

Drawings
In the previous Office Action mailed March 9, 2022, the Drawings were objected to because some Figures referenced colors.  Applicants filed a Petition under 37 C.F.R. 1.84(b)(2) to Accept Color Drawings.  The Petition has been GRANTED.  See correspondence filed July 22, 2022.
EXAMINER’S REASONS FOR ALLOWANCE
The following is a statement regarding the prior art:  Claims drawn to an expression cassette comprising an isolated nucleic acid molecule, the isolated nucleic acid molecule comprising, or consisting of, the nucleic acid sequence of SEQ ID NO:1, wherein said isolated nucleic acid is operatively linked to a nucleic acid sequence encoding for a heterologous gene, and wherein said isolated nucleic acid molecule is effective to drive expression of the gene in direction selective retinal ganglion cells are free of the art. 
Kanchi et al., Database Accession No. AC133200 (submitted and made of record on the IDS filed May 1, 2019) was found to be the closest prior art.  Kanchi et al. discloses BAC Clone RP23-292C19 having 100% local similarity to SEQ ID NO:1 of the present invention (see sequence alignment provided in the Office Action filed March 9, 2022). However, this BAC Clone consists of 229751 bp, and would not be expected to possess the recited functional limitation of claim 1 when a gene is operatively linked to the BAC Clone. 


 Conclusion
Claims 1, 2, 5, 6 and 8-15 are allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635